Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.

Response to Arguments
Applicant’s arguments filed 19 August 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chion in view of Choi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 13, 15, 28, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chion et al. (US 2011/0069668) in view of Choi et al. (US 2004/0037224). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted
Regarding claim 8, Chion discloses a method for wireless communication (figs. 1 and 6), comprising: transmitting an original transmission of data (step 605) from a first wireless device (item 105) to a second wireless device (item 110x), the data associated with a type of service (para. 41, second sentence; note: wireless service); determining that the second wireless device failed to successfully decode the data (step 620, timer expired; note: determining, perhaps incorrectly, that the mobile failed to successfully decode data is indicated by not receiving an ACK within a given time frame - para. 73, first sentence); and identifying an absolute latency value based at least in part on the determining (steps 615-620, timer; para. 69, last sentence), the absolute latency value corresponding to the type of service that is associated with the data (para. 41 and fig. 6; note: wireless service); and retransmitting or avoiding retransmitting the data to the second wireless device based at least in part on whether a time elapsed since the original transmission of the data exceeds the identified absolute latency value (steps 620, 635 and 630; para.69, last sentence; para. 72, first sentence; para. 83, especially last sentence; note: timer expired and retransmission counter equal to MAX). 
However, Chion fails to disclose receiving signaling indicating an absolute latency value corresponding to the type of service associated with the data. Choi discloses a network controller providing retransmission timeout values for a base station (fig. 4, steps 401 and 405; paras. 39 and 41; note: type of service as a wireless service in general or as specific types of service such high speed data). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receiving signaling indicating an absolute latency value corresponding to the type of service associated with the data in the invention of Chion. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing appropriate transmission wait times for network devices by a network controller as is known in the art (Choi, fig. 4 and paras. 39 and 41; Chion, figs. 1 and 6; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 13, Chion in view of Choi teaches and makes obvious the method of claim 8, further comprising: determining that the time elapsed since the original transmission of the data has exceeded the absolute latency value (Chion, steps 615-620; para. 69, last sentence); and avoiding retransmitting the data to the second wireless device based at least in part on the determining (Chion, steps 630-635; para. 72, first sentence; para. 83, especially last sentence).  
Regarding claim 15, Chion in view of Choi teaches and makes obvious the method of claim 8, wherein the first wireless device comprises a user equipment (UE) and the second wireless device comprises a base station, or wherein the first wireless device comprises a base station and the second wireless device comprises a UE (Chion, figs. 1 and 6; paras. 26 and 82).
Regarding claim 28, these limitations are rejected on the same ground as claim 1 above. In addition, Chion discloses an apparatus for wireless communication (fig. 1, item 105), comprising (fig. 2): a processor; memory coupled with the processor (para. 44, last two sentences); and instructions stored in the memory and executable by the processor to cause the apparatus to perform (para. 44, penultimate sentence; paras. 103-106) the method of claim 1.
Regarding claims 33 and 35, these limitations are rejected on the same grounds as claims 13 and 15 above, respectively.

Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chion in view of Choi as applied to claim 8 or 28 above, and further in view of Basso et al. (US 2005/0209804).
Regarding claim 10, Chion in view of Choi teaches latency values for different types of services (Choi, paras. 39 and 41) but fails to teach and make obvious the method of claim 8, further comprising: identifying the absolute latency value based at least in part on a table that indicates absolute latency values corresponding to different types of services. However, Basso discloses timer values within a table (fig. 3; paras. 3 and 25). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have identifying the absolute latency value based at least in part on a table that indicates absolute latency values corresponding to different types of services in the invention of Chion in view of Choi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a data structure for storing network values as is known in the art (Basso, paras. 3 and 25; Choi, paras. 39 and 41; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 30, these limitations are rejected on the same grounds as claim 10 above.

Claims 11-12 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chion in view of Choi as applied to claim 8 or 28 above, and further in view of Lu et al. (US 2017/0041102).
Regarding claim 11, Chion in view of Choi fails to teach and make obvious the method of claim 8, wherein determining that the second wireless device failed to successfully decode the data comprises: receiving, from the second wireless device, an indication that decoding of the data was unsuccessful. However, Lu discloses receiving an indication that decoding of the data was unsuccessful (fig. 3, step 314; para. 6, first sentence; note: erroneous data blocks) and performing a retransmission as related to a timer (step 325; para. 45). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining that the second wireless device failed to successfully decode the data comprises: receiving, from the second wireless device, an indication that decoding of the data was unsuccessful in the invention of Chion in view of Choi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an explicit indication of an unsuccessful reception as is known in the art (Lu, fig. 3 and paras. 6 and 45; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 12, Chion in view of Choi fails to teach and make obvious the method of claim 8, further comprising: determining that the time elapsed since the original transmission of the data fails to exceed the absolute latency value; and retransmitting the data to the second wireless device based at least in part on the determining. However, Lu discloses these features (fig. 3, steps 310-312, 320-330; para. 45, especially lines 13-16 and last two lines). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining that the time elapsed since the original transmission of the data fails to exceed the absolute latency value; and retransmitting the data to the second wireless device based at least in part on the determining in the invention of Chion in view of Choi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing retransmissions based on explicit indications (negative acknowledgements) within an acceptable time frame (Lu, fig. 3 and paras. 6 and 45; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 31-32, these limitations are rejected on the same grounds as claims 11-12 above, respectively.

Allowable Subject Matter
Claims 1-7 and 21-27 are allowed.
Claims 9, 14, 29 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (US 2012/0089892; fig. 4, steps 422-426) and Omeni (US 2010/0229064; fig. 6, timer 1) each disclose stopping monitoring for a reception when a timer expires. Yang et al. (US 2017/0094568) discloses a UE for retransmitting before a timer expires (para. 49).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462